 350DECISIONS OF NATIONALLABOR RELATIONS BOARDElectronicProducts International CorporationandWarehouse and Mail Order Employees Union,Local743, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 13-CA- 12023January 11, 1974ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn May 31, 1973, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, Charging Party filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andherebyorders that the Respondent, ElectronicProducts International Corporation, North Chicago,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.Member Fanning disavows any reliance on the Administrative LawJudge's finding that since the decision to move the production operationwas made for legitimate business or economic reasons the Union is notentitled to an order requiring Respondent to bargain as to the decision toclose See his dissenting opinion inGeneralMotors Corporation, GMC Truck& Coach D,vision,191NLRB 951. However,since the complaint does notallege that Respondent unlawfully refused to bargain as to the decision toclose and since that issue was not litigated at the hearing,Mr Fanningagrees with his colleagues that it would be inappropriate to include in theremedial order a requirement that Respondent bargain as to the decision tocloseDECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Administrative Law Judge: TheRespondent being under a bargaining order by virtue of anorder in a prior related proceeding,the sole issue in thepresent matter is whether the Respondent is in violation ofSection 8(a)(5) and (1) of the National Labor Relations Actby its failure and refusal to bargain with the Union overthe effects on its employees of the closing of its principalplant at Chicago, Illinois, and the transfer of its manufac-turing operations to its coexixting plant in North Chicago,Lake County,Illinois, some35miles from the city ofChicago.The complaint herein was issued on March 30, 1973,pursuant to a charge filed on January 2, 1973, and anamended charge filed on January 29, 1973, copies of whichwere duly served on the RespondentThe case was tried on April 26 and 27, 1973, at Chicago,Illinois.By agreement of the parties, the case wassubmitted on oral argument presented at the conclusion ofthe taking of testimony. However, after thetrial,counselfortheUnion on May 11, 1973, filed a posttrialmemorandum together with a motion for leave that it bereceived.The motion is granted. The oral argument inbehalf of the Respondent by Mr. Edward L. Cooper, Jr.,appearingprose as president of the Respondent, and theoral arguments of counsel for General Counsel and theCharging Party, together with the latter's posttrial memo-randum, have been carefully reviewed and considered.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT ANDJURISDICTIONAL FINDINGSThe Respondent, an Illinois corporation, has at all timesmaterial herein up until January 29, 1973, maintained itsprincipal place of business at 2300 South King Drive,Chicago, in Cook County,Illinois,where it engaged in themanufacture of electronic parts. Similarly at all timesmaterialherein,Respondent has also maintained acoexisting electronic parts plant at North Chicago, in LakeCounty, Illinois. On January 29, 1973, Respondent closeditsprincipal place of business and plant at Chicago andmoved all of its manufacturing operations to its NorthChicago plant where it continues to be engaged in themanufacture of electronic parts.Respondent, during its fiscal year ending January 31,1972, a representative period, in the course and conduct ofitsbusiness operations, manufactured, sold, and shippedproducts to and performed services for Automatic ElectricCompany, Western Electric Company, and UniversitiesResearch Associations, Inc., valued in excess of $50,000.Automatic Electric Company, Western Electric Company,and Universities Research Associations, Inc., each, annual-ly, in the course and conduct of their operations, purchasesand ships goods and materials valued in excess of $50,000from directly outside of the State of Illinois to theirbusiness locations in Illinois, and each of these enterprisesis directly in interstate commerce.208 NLRB No. 60 ELECTRONIC PRODUCTS INTL CORP351Respondent, during the same representative fiscal year,in the course and conduct of its business operations,manufactured, sold and shipped products to and per-formed services for FordMotor Company, WesternElectricCompany, and General Motors Corporation,jointly valued in excess of $50,000. Ford Motor Company,Western Electric Company, and General Motors Corpora-tion each, annually, in the course and conduct of theiroperations,purchases and ships goods and materialsvalued in excess of $50,000 from directly outside the Stateof Illinois to their business locations in Illinois, and each ofthese enterprises is directly in interstate commerce.'Respondent has been at all times herein material and isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2II.THE LABOR ORGANIZATIONWarehouse and Mail Order Employees Union, Local743, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, the ChargingParty herein, is a labor organization within the meaning ofSection 2(5) of the Act.3III.THE UNFAIR LABOR PRACTICESA.Background and Chronology of EventsEdward L. Cooper, Jr., is the founder, president, and solestockholder of the Respondent, a manufacturer of elec-tronic parts. From the start of his business at his home atPrairie, Illinois, in 1967, he eventually moved his opera-tions to a plant in Wheeling, Illinois, and thereafter inJanuary of 1971, from Wheeling to a plant in Chicago,Illinois,which became his wholly owned Respondent'sprincipal place of business and manufacturing plant. InApril 1972, Cooper caused the Respondent to open asecond electronic parts manufacturing plant at NorthChicago, Illinois, a city some 35 miles north of the City ofChicago with a population of about 47,000. At the trialCooper, a black man, frequently referred to the Respon-dent as a "minority company" because, as he stated, it is "ablack-owned . . . and operated" company. The recordherein and a Board decision in a prior unfair labor caseshows that the Respondent has a history of being amarginal business enterprise struggling to keep alive.1The above paragraph reflects an amendment of par 11(e) of thecomplaint, the allegations of which the Respondent admitted orally at thetrial2As orally admitted by Respondent at the teal3As orally admitted by Respondent at the trial4By letter dated April 12, 1973, the Respondent asked the Board for a30-day extension of time in which to file exceptions to Judge Maher'sDecision (G.C Exh. 3) The Board by its Associate Executive Secretarydenied the request under a letter dated April 18, 1973, on the ground thatthe request was untimely filed and Respondent was informed that the Boardwould proceed "in due courseto issue an order adopting theAdministrative Law Judge's Decision and Recommended Order " (G CExh 4) Under letter dated April 23, 1973 (2 days before trial herein), theRespondent renewed its request to the Board for an extension of time inwhich to file exceptions to Judge Maher's Decision (Resp Exh I ) TheBoard by letter dated May 2, 1973, denied the renewed request for theextension on the ground that, "The reasons stated in your current letter withrespect to an opportunity to obtain counsel do not constitute suchextraordinary circumstances as to warrant waiving the Board's rules in thisIn June of 1972, the Union here involved sought toorganize the employees in Respondent's Chicago plant inan appropriate unit described below. In the latter part ofJune 1972, the Union filed unfair labor charges againstRespondent because of its conduct in connection with theUnion's efforts to organize Respondent's Chicago plant.Based on such charges, a complaint was issued against theRespondent in Case 13-CA-11616 in which Respondentwas charged with violations of Section 8(a)(l), (3), and (5)of the Act. By its answer the Respondent denied thecommission of any unfair labor practices. After a fullhearing in thematter inDecember 1972, AdministrativeLaw Judge Maher issued his decision therein on March 23,1973. (G.C. Exh. 5.)InhisDecision,Administrative Law JudgeMaher"found that Respondent has interfered with, restrained andcoerced its employees by threatening to move its plant, andby offering and granting benefitsin itsefforts to thwart theUnion's organizational campaign, that it discriminatorilylaid off two of its employees and that it has refused tobargain with the employees' duly designated bargainingagent" and recommended "that Respondent cease anddesist from this conduct ...." In addition, among otherorders, he recommended, as here pertinent, an order thatthe Respondent "bargain collectively with the Union as therepresentative of its employees" in the involved appropri-ateunitwhich by stipulation in both the case beforeAdministrativeLaw Judge Maher and in theinstantproceeding is established to consist of "All full time andregular part-time production,maintenanceand warehouseemployees employed by Respondentat itsChicago, Illinois,location,exclusive of office clerical employees, professionalemployees, guards and supervisors as defined by the Act."(Emphasis supplied.)The complaint in theinstantcasewasissued,asheretofore noted, on March 30, 1973, or 7 days after theissuanceof the Decision in Case 13-CA-1 1616. On May 4,1973, the Board, in the absence of the filing of exceptionsto Administrative Law Judge Maher's Decision or a timelyrequest foran extensionof time in which to file suchexceptions,4adopted the findings and conclusions ascontained in his Decision, and ordered the Respondent "totake the action set forth" in the recommended Order.As here pertinent, thekeyorderin theBoard-adoptedDecision is the bargaining order requiring the Respondentsituation "(G C Exh 9)In this connection, itmay be noted that as the trialjudge herein, I adjournedthe hearinginwhich Mr Cooper appeared aspresident of theRespondentpro seshortlyafter ithad started and beforeGeneral Counsel could proceed with his proofof the alleged unfair laborpractices,until the nextday to give Mr. Cooperthe furtheropportunity toengage counselto representRespondentIurged Cooperto retain thecounsel who had representedhim andthe Companyin the priorcase beforeAdministrative Law JudgeMaher becauseof his familiarity with thebackground for the instant case Cooperindicated that he expectedthat hisformer attorney would declineto represent him becausehe had not paidhim his fee in the earlier case He further stated. "I am going to place anadvertisement in New York, Los Angeles,San Francisco,Washington andother newspapers asking forlegal counsel against theN L.R B and theTeamsters-as sort of a legal aid-and if that happens I will see if there'sanybody interestedin giving us a hand "The next day Cooper appearedprose again withthe announcement that his attorney"was unprepared torepresent me" without advance payment of several hundred dollars on hisunpaid feewhich Cooper claimed inability to pay. 352DECISIONS OF NATIONAL LABORRELATIONS BOARDto,"Upon request bargain with the above-named labororganization [i.e., the Charging Party in the case beforeAdministrative Law Judge Maher as well as in the presentproceeding] in the aforementioned appropriate unit, withrespect to rates of pay, wages, hours and terms andconditions of employment, and if an agreement is reachedreduce such agreement to writing."From the Board's adopted findings, conclusions andorders of the Decision in the former proceeding, it is foundthat the Respondent was under a continuing obligation tobargain with the same Union here involved with respect tothe above-described unit employeesat itsChicago plant atall times from and after June 26, 1972,when the Unionrequested recognition upon attaining possession of validunion representation cards from 17 of the then 24employees, or a majority thereof, in Respondent's Chicagoplant.On January 26, 1973, when the number of the unitemployees on the payroll in the Chicago plant haddwindled to seven employees due to business attrition, theRespondent, solely for economic reasons,5 closed and gaveup its Chicago plant and moved its machinery andoperations to its North Chicago plant, some 35 miles northof the city of Chicago. All seven of these remaining unitemployees at the Chicago plant at the time of its closingwere part of the original majority of 17 out of the 24employees in the unit who had signed union authorizationcards and lodged them with the Union prior to the Union'sdemand for recognition and bargaining on June 26, 1972,as the majority representative of Respondent's employees.Thus, at the time of the closing of the Chicago plant, theUnion had representation authorization cards from all or100 percent of the seven remaining unit employees then onthe payroll of the Chicago plant.B.Refusal to BargainThe Respondent gave the Union no notice of its decisionto terminate its Chicago plant and to move its operationsto its North Chicago plant.Rumor of the impending move having reached theUnion, counsel for the Union (who also appeared for theUnion in the present as well as the preceding unfair laborcase) sent the following telegraphic demands to theOn behalf Teamsters Local 743, demand you offer jobsto all present employees at relocated plant and paytransportation costs. Demand you bargain with Team-sters Local 743 regarding all other terms and conditionsof employment of said employees.On January 24, the next day, Respondent replied to theUnion's demands by telegramas follows:Regarding your demand we offer jobs to all employeesat relocated plant and pay transportation costs we willS In this connection counsel for General Counsel made the followingstatement at the trial"Iwould like Mr Cooper,president of Respondent toknow on the record that General Counsel does not allege that Mr. Coopermoved for any reason other than economic reasons " The undisputed recordshows that Respondent moved its manufacturing activities and offices fromcomply. Regarding demand for bargaining we are notcompelled to do so at this time.On January 26, a Friday, Respondent gave written noticeto each of the seven remaining unit employees in itsChicago plant that it was closing that plant and also in thesame notice told them that they were "expected to report towork Monday 1-29-73" at the Company's North Chicagoplant.The text of notice as pertinent reads as follows:January 26, 1973As a result of lease difficulties, a rental increase,heating problems, and lack of expansion, EPIC ismoving its manufacturing operations to its NorthChicago Plant.You are expected to report to work Monday 1-29-73... [at the North Chicago plant]sssEPIC [Electronic ProductsInternationalCorporation]will pay for your round trip trainfare.For those whodrive, EPIC will pay for the equivalent of the round triptrain fare.For the first week, until you work out your new timeschedule,we will excuselateness.However, startingtimes will be strictly enforced the following week. (Thehoursremain the same.)If you decide to reside in the area, we will discuss thesharing of moving expenses and time off (with pay) tolook for a new home.To maintain production,please advise us by 9 a.m.Monday, 1-29-73 if youplan to continue youremployment with EPIC.EPIC ManagementThe above notice constitutes the offer of jobs demandedby the Union "to all present employees at relocated plant"and for the payment of the additional transportation coststo and from the North Chicago plant.Only two of the remaining Chicago plant employeesaccepted transfers to the North Chicago plant. With thesetransferees, the North Chicago plant as of January 29 hada total of five productionand maintenanceemployees.Within 30 days the two transferees dropped out ofRespondent's employment because it was "too hard to get"toNorth Chicago from the city of Chicago. As of the timeof trial herein in the latter part of April 1973, theRespondent had only three production and maintenanceemployeesin itsNorth Chicago plant.Although the Respondent fully complied with theUnion's first listed demand ofits telegramthat it offer jobsto all of its Chicago plant employeesat its"relocated plantand pay transportation costs," the record shows, and theRespondent concedes, that it did not comply with thethe city of Chicago to the city of North Chicago on January 29, 1973,because of a substantial increase of monthly rental at itsChicagopremisesand also because there was not roomfor physicalexpansion of the Chicagofacilitieswhen and if needed in the future,among other claimed economicreasons. ELECTRONICPRODUCTS INTL. CORPUnion's second listed demand that it bargain with theUnion "regarding all other terms and conditions ofemployment of said employees." Counsel for GeneralCounsel in his oral argument at the close of the trial statedthat under the Union's demand that the Respondentbargain about "all other terms and conditions of employ-ment," some of the things the Union "might have beenseekingwould have been severance pay, settlement ofaccrued vacations, preferential hiring in case the employerresumed operations in the City of Chicago." The undisput-ed testimony of Respondent's President Cooper shows thatRespondent lost over $90,000 in the 10-month periodbetween January and October 1972 and that the Companyis stilloperating at a loss. I find that on January 23, 1973,when the Union made demand upon the Respondent thatthe Company bargain with the Union on "all other termsand conditions of employment" of its Chicago plantemployees, the Respondent was in a seriousfinancialcondition and probably in no position to make any outlaysto itsChicago employees by the way of severance pay oraccrued vacation and sick leave. But the Union was onlyasking that the Respondent meet with it and discuss suchmatters and the record is undisputed that the Respondentrefused to do thatDiscussionsand ConclusionsThe sole issue herein under the pleadings is whether theRespondent is in violation of Section 8(a)(5) and (1) of theAct because of its failure and refusal to bargain with theUnion "over the effects upon unit employees of Respon-dent's eliminationof its manufacturing operations at itsChicago plant and transfer of said manufacturing opera-tions to its North Chicago plant."In the aforementioned prior proceeding before the BoardinCase 13-CA-11616, it was established that since June26,1972, theUnion herein has been the exclusiverepresentative of all of its unit production and mainte-nance employees at its Chicago plant. Based upon thatfinding the Respondent was ordered upon request of theUnion to bargain with it "with respect to rates of pay,wages, hours and terms of employment" of such employ-ees. It isthus obvious that some 6 months later when theRespondent decided to close its Chicago plant and to moveitsmanufacturing operations to its North Chicago plantthat the Company was still under a continuing obligationto bargain with the Union as the exclusive representative ofitsChicago employees on all matters affecting the termsand conditions of their employment including the effects ofthe elimination of the Chicago plant and the transfer of itsoperations to North Chicago.Southern Illinois Sand Co.,Inc.,137 NLRB 1490.The Respondent failed to meet this continuing obligationto bargain with the Union with respect to its Chicago plantemployees as demanded by the Union in its telegram ofJanuary 23, 1973, by its admitted failure and refusal tobargain with the Union over the effect of the move on suchpossible matters for discussion and bargaining as severancepay, accrued vacation pay, accrued sick leave, and6N L R B v Royal Plating and PolishingCo, Inc,350 F 2d 191 (C A 3.1965),MorrisonCafeteriasConsolidated,Inc v N LR B,431 F 2d 254353preferential rehiring in the event the Company resumedoperation in Chicago, but not on the matter of offering toitsChicago plant employees job transfers to its NorthChicago plant because Respondent obviated any need forany bargaining on that score by its immediateagreementto offer jobs to all of its Chicago plant employees at itsNorth Chicago plant together with the additional dailytransportationcosts involved incommutingbetweenChicago and North Chicago.Under well established authority I find and concludethat the Respondent is in violation of Section 8(a)(5) and(1) of the Act by its admitted refusal and failure to discussand bargain with the Union about such other effects of itsdecision to close its Chicago plant on the affectedemployees, as severance pay, accrued vacation pay,accrued sick leave, and preferential hiring in the event theRespondentagainopened a plant in Chicago .6Respondent's only defense toits failureand refusal tobargain with the Union over the effects of the closing of itsChicago plants on the employees employed therein appearsto be thatitwas in a "lossposition." This is obviously not adefense to the Union's demand that Respondent merelymeet with the Union's representatives and discuss suchmatters.Under the Act the Respondent was under anobligationto at leastmeet with the Union and discuss andbargain over such matters and this it failed to do inviolation of Section 8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of fact andupon the record as a whole, I make the following.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Union is a labor organization within the meaningof the Act.2.From and after June 26, 1972, the Union has beenand is the exclusive representative for collective-bargainingpurposes of an appropriate unit described as follows:All full-time and regular part-time production,mainte-nance and warehouse employees employed by Respon-dent at its Chicago,Illinois,location, exclusive of officeclerical employees, professional employees, guards andsupervisors as defined by the Act.3.From and after June 26, 1972, the Respondent hasbeen under a Board order to bargain with the Union as theexclusive representative of the employees in the above-described unit.4.That on January 23, 1973, the Union requested thatRespondent bargain withitconcerningthe effect onemployees in the above-described unit over Respondent'sdecision to transfer its Chicago plant manufacturingoperations to its North Chicago plant.5.ThatsinceJanuary 24, 1973, Respondent has refusedto comply with the Union request forbargaining asdescribed above and thereby engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor(C A 8. 1970):N L.R B v Drapery Manufacturing Company, Inc, andAmerican White Goods Company, 425F 2d 1026 (C A 8. 1970). 354DECISIONSOF NATIONALLABOR RELATIONS BOARDpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:REMEDYUnder the complaint and at the hearing, counsel forGeneral Counsel seeks only an order herein "directingRespondent to recognize and bargain in good faith withthe Union as the exclusive bargaining representative of itsemployees" in the described unit "upon the effects on theemployees of the elimination and transfer of manufactur-ing operations" of its Chicago plant to its North Chicagoplant.Having found that the Respondent failed andrefused to so recognize and bargain with the Union overthe effects of its move on the affected employees inviolation of Section 8(a)(5) and (1) of the Act, I willrecommend that the Respondent be ordered to cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.The Union at the trial and in its brief seeks a far broaderorder than that requested by General Counsel as set forthabove in that in addition thereto it seeks (1) an orderrequiring theRespondent to bargain with the Union"concerning its decision to terminate operations at itsChicago, Illinois, location" and (2) an order requiring theRespondent to bargain with the Union as the exclusiverepresentative of all the production and maintenanceemployees"at the North Chicago, Illinois,location,withrespect to rates of pay, wages, hours and terms andconditions of employment ...." (Emphasis supplied.)Inasmuch as the record shows and the General Counselconcedes that Respondent's decision to close its Chicagoplant and move its manufacturing operations to its NorthChicago plant was made solely for legitimate business oreconomic reasons, I find that the Union is not entitled toan order requiring the Company to bargain with the Unionover its decision to make such move. In a similar situation,the court of appeals held "that an employer faced with theeconomic necessity of either moving or consolidating theoperations of a failing business had no duty to bargainwith the Union respecting its decision to shut down."N. L. R. B. v. Royal Plating & Polishing Co., supra.The courtof appeals in turn based its decisions on the holdings of theSupreme Court inFibreboard Paper Products Corp. v.N.L.R.B.,379 U.S. 203, 217, 223 (1964),TextileWorkersUnion v. Darlington Mfg. Co.,380 U.S. 263, 267 at fn. 5(1965). These Supreme Court holdings likewise also requirethe findings made in this paragraph.The Union is similarly not entitled to an order, asrequested, requiring the Respondent to recognize andbargain with the Union as the exclusive representative of aunitof "full time and regular part-time production,maintenance and warehouse employees employed by theRespondentat its North Chicago, location"(emphasissupplied) as distinguished from a unit of such employees atthe Chicago, Illinois, location, because the original unit asrIn the event no exceptions are filed asprovided by Sec 10246 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovided in Secproceeding and in theinstant casedescribesthe unit as onecomposedonlyof such employees as wereemployed at theChicago, Illinois, plantThis likewise appears from thecharges filed by the Union under the signatures of Mr.Rubin, counsel for the Union in both the prior unfair laborcase and the present case wherein the address of theRespondent is shown only as the factory in the city ofChicago and wherein the number of employees shown tobe in the Chicago plant was 25 which is several times thenumber of employees the North Chicago plant had at anytime.Thusit isclear that the Union is improperly seeking toenlarge theoriginalunitChicago plant employees toinclude the employees with similar jobs in the NorthChicago plant. There is no evidence that the Union everattempted to organize the North Chicago plant. In thewant of any evidence showing that the Union everrepresented a majority of the employees in the NorthChicago plant, I find and determine that the NorthChicago plant constitutes a separate unit from that in theformer Chicago plant.In making the above findings, I concur in the position ofGeneral Counsel as stated in the oral arguments before meat the conclusion of the trial where, in response to myquestion as to why General Counsel was not seeking thebroader order requested by the Union, counsel for theGeneralCounsel responded as follows: "The GeneralCounsel determined or came to the conclusions . . . thatthe employees at North Chicago constituteda separate unitfrom that in Chicago; that Local 743 of the Teamstersrepresented at most the employees in the Chicago,Illinoisunit,not the employees in the North Chicago unit; that theemployees who transferred to the North Chicago unit didnot thereuponconstitutea majority of the employees in theNorth Chicagounit, to cause us to seek a new bargainingorder concerning the North Chicago unit . . . It is thedetermination of the General Counsel that the Unionnever represented the majority of production and mainte-nance employees employed by this employer located at itsfacility in North Chicago."Upon the basis of the foregoing findings of fact and theentire recordin thisproceeding, I make the followingrecommended: rORDERRespondent,Electronic Products InternationalCorpora-tion,itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively withWarehouse and Mail Order Employees Union,Local 743,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusiverepresentative of all employees in the following appropriateunit:102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes ELECTRONIC PRODUCTS INTL. CORPAll full time and regular part-time production,mainte-nance and warehouse employees employed by Respon-dent at its Chicago,Illinois,location, exclusive of officeclerical employees, professional employees, guards andsupervisors as defined by the Act.concerning the effects of the discontinuance of theChicago, Illinois, plant operation on such employees.2.Take the `ollowing affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionconcerning the effects of the discontinuance of its Chicagomanufacturing operation on the employees in the above-described unit.(b)Mail a copy of the attached notice marked "Appen-dix" 8 to each employee in the appropriate unit who wasemployed by Respondent at its Chicago operation immedi-ately prior to the discontinuance of that operation onJanuary 29, 1973. Copies of said notice, to be furnished bythe Regional Director for Region 13, shall be signed byRespondent's duly authorized representative. Thereafter,additionalcopiesof the notice shall be posted byRespondent and be maintained by it for 60 consecutivedays thereafter, in conspicuous places at its present officeand plant at North Chicago, Illinois, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.s In the event that 'he Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIX355NOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAftera trial in which both sides had the opportunity topresent their evidence,the NationalLaborRelations Boardhas found that we violated the law and has ordered us tomail this notice and to post this notice at our presentlocation.WE WILL NOTrefuse to bargain collectively withWarehouse and Mail Order EmployeesUnion, Local743, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, aboutthe effects of our decision to close down our Chicago,Illinois, plant on the employeeswho were affected bysuch termination and reduce to writing any agreementreached as a result of such bargaining.ELECTRONIC PRODUCTSINTERNATIONALCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Everett McKinley DirksenBldg.,Rm. 881, 219 S. Dearborn Street, Chicago, Illinois60604, Telephone 312-353-7572.